Citation Nr: 0212319	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-16 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from November 
1942 to July 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision, in part, denied 
service connection for post traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records do not reveal 
symptoms of any psychiatric disorders during service.

3. The veteran did not engage in combat with the enemy.

4.  The veteran's own statements regarding the occurrence of 
stressors in service are credible and consistent with the 
circumstances and conditions of his service.  

5.  The veteran has a current diagnosis of post traumatic 
stress disorder, and this diagnosis relates the disability to 
his experiences during service.  


CONCLUSION OF LAW

Post traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. § 1110; 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veteran's Claims Assistance Act of 2000 
(VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law clarified the obligations of VA with respect to the duty 
to assist claimants.  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  VCAA; see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The Board finds that all possible development has been 
conducted.  See Livesay v. Principi, 15 Vet. App. 165,178 
(2001) (nothing that the VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims).  
The veteran's service medical records have been obtained.  
There is a psychological examination of the veteran and he 
has presented testimony about the stressors he alleges he was 
subject to during service.  The Board notes that there is 
strong evidence that the veteran's service personnel records 
have been destroyed by fire while in government custody, so 
there is no reason to attempt to retrieve them.  Moreover, in 
light of the Board's decision below, no additional 
development is required.  

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

In July 1999, a private psychological evaluation of the 
veteran was conducted.  The veteran reported being irritable, 
hypervigilant, and having nightmares and flashbacks. He 
indicated to the examiner that the stressors giving rise to 
PTSD were being in North Africa during World War II and being 
in port areas which were subject to air raid and sabotage.  
He also reported seeing dead bodies.  The diagnosis was 
chronic post traumatic stress disorder.  

The veteran indicates that he served as a truck driver in a 
transportation unit during World War II.  In February 1999, 
he presented extensive testimony at a hearing before a RO 
hearing officer detailing his alleged inservice stressors.  
He testified that he served in North Africa during World War 
II and that he was in port areas that were subject to air 
raid and sabotage.  He indicated that several ships in the 
ports where he worked were damaged and sunk by enemy attack.  
He also reported seeing dead bodies.  

Review of the entire claims file reveals that most of the 
veteran's service medical records were obtained in 1944.  In 
March 1999, some additional copies of the veteran's service 
medical records were obtained.  These records are heavily 
damaged and burned.  The Board has serious doubts as to 
whether the veteran's service personnel records still exist.  
The Board assumes that they have been destroyed by fire.  

Review of the veteran's service records that are contained in 
the claims file confirms that he served in a truck 
transportation unit during World War II.  A specific 
determination must be made as to whether or not the veteran 
"engaged in combat with the enemy."  Such a determination 
is critical to any veteran's claim for service connection for 
PTSD.  VA regulations specifically state that if "the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."  38 C.F.R. § 3.304(f)(1) (2001).  The evidence of 
record reveals that the veteran served in North Africa during 
World War II in a truck transportation unit.  While this was 
a combat zone, there is no evidence to support the assertion 
that the veteran engaged in combat with the enemy.  As such, 
the Board finds as fact that the veteran did not engage in 
combat with the enemy during service.

While the veteran did not engage in combat with the enemy, he 
can still establish service connection for PTSD if there is 
credible supporting evidence that the claimed inservice 
stressor occurred.  Again, the Board finds that the veteran's 
service personnel records have been destroyed by fire.  The 
evidence of record does confirm that he served in North 
Africa as part of a transportation unit.  The veteran has 
presented sworn testimony at a hearing detailing his 
stressors.  The record shows that veteran served in a 
transportation unit that would be involved in the unloading 
of cargo from ships in the harbors which were subject to 
German air raids.  The veteran's own statements regarding the 
occurrence of stressors in service are credible and 
consistent with the circumstances and conditions of his 
service.  The veteran has also submitted three lay statements 
from service comrades who confirm that German air raids 
occurred in the ports where the veteran was stationed and 
that several ships were damaged or sunk.  In the present 
case, the Board finds that the veteran's statements, along 
with the corroboration provided by the lay statements 
submitted by his service comrades, provide credible evidence 
supporting that the claimed inservice stressors occurred.  As 
such the evidence of record shows that the veteran has a 
current diagnosis of PTSD, which is linked by the examiner to 
the inservice stressors.  Therefore, the evidence supports a 
grant of service connection for post traumatic stress 
disorder.  38 C.F.R. § 3.304(f) (2001).


ORDER

Service connection for post traumatic stress disorder is 
granted.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

